DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 7-14 are pending in the application.
Applicant’s amendment to the claims, filed on September 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on September 7, 2021, is acknowledged. 
Applicant’s submission of a substitute sequence listing, filed on September 7, 2021, is acknowledged.
Applicant’s remarks filed on September 7, 2021 in response to the final rejection mailed on June 4, 2021 have been fully considered.

Election/Restrictions

Claims 1, 7, 8, and 14 are being examined on the merits.

Specification/Informalities
In view of the specification amendment filed on September 7, 2021, the applicant has perfected the requirements for a sequence listing. 

The amendment filed on September 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the sequences of SEQ ID NO: 1-18. 
It appears that the applicant is attempting to incorporate the sequences of SEQ NO: 1-18 by reference to NCBI accession numbers as disclosed at paragraphs [0014], [0015], [0017], [0018], [0020], [0021], [0024], and [0025] of the original specification. The attempt to incorporate subject matter into this application by reference to NCBI accession numbers is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the instant specification amendment to include an incorporation by reference statement for the sequence listing filed on September 7, 2021.
The applicant’s argument is not found persuasive because the incorporation by reference statement to comply with the requirements for a sequence listing (see MPEP 2422.03(a)) is separate from an incorporation by reference statement to comply with 37 CFR 1.57(c), (d), or (e). The applicant’s attention is directed to 37 CFR 1.57 and MPEP 608.01(p) for Office policy regarding incorporation by reference. 

Claim Objections


Claim Rejections - 35 USC § 112(a)
Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

RESPONSE TO REMARKS: The applicant argues the new matter rejection is obviated by the instant specification amendment to include an incorporation by reference statement for the sequence listing filed on September 7, 2021.
The applicant’s argument is not found persuasive because the incorporation by reference statement to comply with the requirements for a sequence listing (see MPEP 2422.03(a)) is separate from an incorporation by reference statement to comply with 37 CFR 1.57(c), (d), or (e). The applicant’s attention is directed to 37 CFR 1.57 and MPEP 608.01(p) for Office policy regarding incorporation by reference. 

The written description and scope of enablement rejections of claims 1, 7, 8, and 14 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s submission of a substitute sequence listing and the applicant’s remarks addressing these rejections. 

Examiner Comment
The nucleotide sequences of SEQ ID NO: 3 and SEQ ID NO: 4 encode L-amino acid oxidases from Proteus mirabilis and Cosenzaea myxofaciens and correspond to the nucleotide sequences of NCBI Accession No. NZ_GG668576 Region 1350390…1351805 and NCBI Accession No. LXEN01000066 Region 20563…21963. According to the instant specification, the nucleotide sequences of NCBI Accession No. NZ_GG668576 Region 1350390…1351805 and NCBI Accession No. LXEN01000066 Region 20563…21963 encode L-amino acid oxidases (p. 6, paragraph [0015]). Before the effective filing date, NCBI Accession No. NZ_GG668576 Region Escherichia coli strains. As such, the recombinant Escherichia coli strains of claims 1, 7, 8, and 14 are free of the prior art. 

Conclusion
Status of the claims:
Claims 1 and 7-14 are pending.
Claims 9-13 are withdrawn from further consideration. 
Claims 1, 7, 8, and 14 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/David Steadman/Primary Examiner, Art Unit 1656